Exhibit 10.2

OREXIGEN THERAPEUTICS, INC.

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

JUNE     , 2011

Reference is made to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Agreement”) dated February 22, 2010 by and between OREXIGEN THERAPEUTICS, INC.
(“Orexigen” or the “Company”) with its principal place of business located at
3344 N. Torrey Pines Ct., Suite 200, La Jolla, CA 92037 and MARK BOOTH
(“Executive”). All capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Agreement.

WHEREAS, the parties desire to amend certain terms of the Agreement in
accordance with the terms hereof (this “Amendment”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties hereto, intending to
be legally bound, agree as follows:

 

1. Article II, Section 2.1 of the Agreement shall be amended and restated in its
entirety as follows:

“Position and Duties. Subject to terms set forth herein, the Company agrees to
continue to employ Executive, on a Part-Time Basis (as defined below), in the
position of Chief Commercial Officer and Executive hereby accepts such continued
employment. Executive shall perform such duties as are customarily associated
with the position of Chief Commercial Officer, on a Part-Time Basis, and such
other duties as are assigned to Executive by the Chief Executive Officer and/or
President of the Company. Subject to the terms of this Agreement, the Company
may change Executive’s duties, responsibilities, title, and reporting
relationship at its discretion. Effective June 16, 2011 through December 16,
2011 (the “Term”), during the term of Executive’s employment with the Company,
Executive will devote Executive’s best efforts and one (1) day (equal to an
eight (8) hour day) per week to the business of the Company (“Part-Time Basis”).
Notwithstanding the foregoing, it is agreed and understood that Executive shall
be allowed to participate on the boards of directors of two companies and
Executive may serve on other boards of directors and provide other consulting
and/or business services for other companies during the Term with prior written
notice thereof given to the Chief Executive Officer. Executive shall not be
required to relocate his principal residence from Lake Forest, Illinois.”

 

2. Article III, Section 3.1 of the Agreement shall be amended and restated in
its entirety as follows:

“Base Salary. Executive shall receive for services to be rendered hereunder an
annual base salary of $74,000.00 (“Amended Base Annual Salary”), less required
deductions and withholdings, payable on the regular payroll dates of the
Company.”



--------------------------------------------------------------------------------

3. Article III, Section 3.2 of the Agreement shall be amended and restated in
its entirety as follows:

“Annual Bonus. In addition to the Amended Base Annual Salary, during each
calendar year Executive will be eligible for an annual performance bonus, equal
to up to 50% of the Amended Base Annual Salary, and which is 100% based upon the
achievement of Executive’s performance goals and objectives (“Amended Annual
Bonus”). The Compensation Committee of the Company’s Board shall determine in
its sole discretion whether any such bonus has been earned and, if so, the
amount of any such bonus. Executive must be an employee in good standing at the
time the Compensation Committee decides to award the Amended Annual Bonus and,
if Executive leaves the Company at any time and for any reason prior to such
date, he will not be eligible to receive such a bonus or any pro-rata portion of
such bonus. Such Amended Annual Bonus shall be evaluated and paid no later than
December 31 of the calendar year following the calendar year to which such
Amended Annual Bonus relates.”

 

4. Article III, Section 3.3 of the Agreement shall be amended and restated in
its entirety as follows:

“Vacation and Paid Time Off. Executive shall be entitled to 4 business days of
paid vacation each year, accruing on a monthly basis, and 8 paid holidays each
year.”

 

5. Article IV, Section 4.2(a) of the Agreement shall be amended and restated in
its entirety as follows:

“Cash Severance. The Company shall make a single lump sum severance payment to
Executive in an amount equal to $370,000, less required tax withholdings and
deductions (the “Severance Payment”). The Severance Payment will be paid within
sixty (60) days after the Termination Date, but in no event later than March 15
of the year following the year of termination.”

 

6. Article IV, Section 4.3(a) of the Agreement shall be amended and restated in
its entirety as follows:

“Cash Severance. The Company shall make a single lump sum severance payment to
Executive in an amount equal to $370,000, multiplied by one point five (1.5),
less required tax withholdings and deductions (the “Change in Control Payment”).
The Change in Control Payment will be paid within sixty (60) days after the
Termination Date, but in no event later than March 15 of the year following the
year of termination.”

 

7. Article IV, Section 4.4 of the Agreement shall be amended and restated in its
entirety as follows:

“Other Compensation and Benefits. If: (i) the Company terminates Executive’s
employment for Cause or as a result of his death or disability, or (ii) if
Executive resigns his employment at any time, except as a result of a
Constructive Termination during the Change in Control Period, then this
Agreement shall automatically terminate (except for Article V and Article VII,
which shall continue in effect), and upon such termination, the Company shall
have no further obligation to Executive, his spouse or estate, except that the
Company shall pay to Executive the amount of his Amended Base Annual Salary, and
unused vacation pay, accrued to the date of such termination.”

 

8. The parties agree that the adjustments in Executive’s duties,
responsibilities and level of compensation as detailed in this Amendment (the
“Employment Adjustments”), do not constitute and/or trigger a “Constructive
Termination” as defined in Section 1.6 of the Agreement, and Executive
acknowledges and agrees that he is not entitled to or eligible for any benefits
(severance related or otherwise) as a result of the Employment Adjustments.



--------------------------------------------------------------------------------

9. The Agreement and this Amendment represent the complete and entire
understanding between the parties regarding the subject matter hereof and
supersedes all prior negotiations, representations or agreements, either written
or oral, regarding this subject matter.

 

10. This Amendment and the rights and obligations of the parties hereunder shall
be governed by the laws of the State of California, without regard to the
conflicts of law provisions thereof.

 

11. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but both of which together shall constitute one and the
same instrument.

 

12. Except for the matters set forth in this Amendment, all other terms of the
Agreement shall remain unchanged and in full force and effect.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date set forth above.

 

OREXIGEN THERAPEUTICS, INC. By:  

 

Name: Michael A. Narachi Title: President and Chief Executive Officer

 

Accepted and agreed:

 

MARK BOOTH

[Signature Page to Amendment No. 1 to M. Booth Employment Agreement]